         Case 2:20-cv-01191-EFB Document 3 Filed 06/22/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    GREGORY ROOSEVELT POARCH,                          No. 2:20-cv-1191-EFB P
11                        Plaintiff,
12            v.                                         ORDER
13    LENICK RANDY, et al.,
14                        Defendants.
15

16           Plaintiff is proceeding without counsel in a civil action. In addition to filing a complaint,

17   he has filed a partial request for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

18   Plaintiff has not, however, filed his application for leave to proceed in forma pauperis on the form

19   used by this district.

20           Accordingly, IT IS HEREBY ORDERED that:

21           1. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

22   Forma Pauperis; and

23           2. Plaintiff shall submit, within thirty days from the date of this order, a completed

24   application to proceed in forma pauperis. Plaintiff’s failure to comply with this order may result

25   in dismissal of this action.

26   DATED: June 22, 2020.

27

28
